 WESTINGHOUSE ELECTRIC CORPORATIONemployment and, if an understanding is reached, embodysuch understandingin a signed agreement.(b)Rescinditsno-solicitation,no-distributionruleposted on July 22, 1965,as it appliesto union solicitationor other activities protected by Section 7 of the Act.(c)Post at its plant in Gibsonburg, Ohio, copies of theattached notice marked "Appendix. `28 Copies of saidnotice, to be furnished by the Regional Director for Region8, after being duly signed by a representative of theRespondent, shallbepostedby the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify theRegionalDirector for Region 8, in writing,within20 days from the date of receipt of thisRecommended Order, what steps the Respondent hastaken to comply herewith.29is In the event that this Recommended Order is adopted by theBoard,the words"a Decision and Order"shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice. In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words"a Decision and Order."R' In the event thatthis Recommended Order is adopted by theBoard, this provision shall be modified to read: "Notify theRegional Director for Region 8, in writing,within10 days from thedate of this Order,what steps the Respondent has taken tocomply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL NOT unlawfully question employees as totheir own or fellow employees' union sympathies andleanings, threaten economic reprisals because ofunion activities, condition job advancement uponabandonment or renunciation of union activity, createthe impression that employees' union activities areunder surveillance, or in any other manner interferewith, restrain, or coerce employees in the exercise ofthe rights guaranteed in Section 7 of the NationalLabor Relations Act, as amended.WE WILL rescind our no-solicitation, no-distributionrule posted on July 22, 1965, as it applies to unionsolicitation or other activities protected by Section 7of the Act.WE WILL, upon request, bargain collectively withTeamsters, Chauffeurs, Warehousemen and HelpersLocal # 20, affiliated with International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America, as the exclusive representative ofallour employees in the bargaining unit describedbelow with respect to rates of pay, wages, hours ofemployment and other terms and conditions ofemployment and, if an understanding is reached,embody such understanding in a signed agreement.503The bargaining unit is:All production and maintenance employees atour Gibsonburg,Ohio,plant,including shipping,receiving,stockroom and toolroom employees,truckdrivers,draftsman,andworking groupleaders, but excluding office clerical employees,time-study methods employee,and all guards,professionalemployeesand supervisors asdefined inthe Act.DatedByATLASENGINE WORKS, INC.(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 720 BulkleyBuilding, 1501 Euclid Avenue, Cleveland, Ohio 44115,Telephone 621-4465.Westinghouse Electric CorporationandLimaWestinghouseSalariedEmployeesAssociation,Affiliated with Federation ofWestinghouseIndependentSalariedUnions. Case 8-CA-4219.March 20,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERS JENKINSAND ZAGORIAOn November 28, 1966, Trial Examiner James F.Foley issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the Respondent's exceptionsand brief, and the entire record' in the case, andIRespondent's motion to reopen the record in this case ishereby denied. The evidence, which Respondent now seeks tointroduce relating to the role of the product departmentmanagers in the 1966 contract negotiations, is not, in our opinion,newly discovered. The managers' role had been established in163 NLRB No. 62 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDhereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the,Trial Examiner andhereby orders that the Respondent, WestinghouseElectricCorporation,Lima,Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrder.advance of opening negotiations,and such evidence was availabletoRespondent at the hearing in this case on August9, 1966, aweek prior to the reopening date of the existing contract Indeed,counsel for Respondent conceded at the hearing that Respondentat that time had "the actual facts as to their [the productdepartmentmanagers']roleinthenegotiationsAccordingly, Respondent's claim of new evidence is rejected' In his Decision, the Trial Examiner inadvertently gave as thedate of Respondent's refusal to bargain, "April 20, 1965 " Wecorrect that date toread,"April 20, 1966 "TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMESF.FOLEY,TrialExaminer:Thiscase,8-CA-4219, was brought before the National LaborRelations Board (herein called the Board) under Section10(b) of the National LaborRelationsAct, as amended (61Stat. 136, 73 Stat. 519), herein called the Act, againstRespondent Westinghouse Electric Corporation (hereincalled Respondent) on a complaint issued by the RegionalDirector for the Board's Region 8, on May 20, 1966, and ananswer of Respondent filed June 6, 1966. The complaint ispremised on a charge filed on April 29, 1966, by LimaWestinghouse Salaried Employees Association, Affiliatedwith Federation of Westinghouse Independent SalariedUnions (herein called the Union).The allegations of the complaint are that on or aboutMarch 31, 1966, the Union demanded that Respondentrecognize it and bargain with it, as the collective-bargaining representative of the three private secretariestothemanagers of the Aerospace Power SystemsDepartment, the Systems Research and DevelopmentDepartment, and the Utilization Systems Department, ofRespondent's Aerospace Electrical Division, at Lima,Ohio, as these three secretaries were employees in theappropriate unit of Respondent's employees at Lima,Ohio, covered by a collective-bargaining agreement thenin effect between it and Respondent; and that on or aboutApril 20, 1965, Respondent refused, in violation of Section8(a)(5) and (1) of the Act, to recognize and bargain with theUnion as the collective-bargaining representative of thesethree employees, and continues to refuse to recognize andbargain with the Union as it has demanded Respondentadmits in its answer filed June 6, 1966, that the Uniondemanded recognition and bargaining on or aboutMarch 31, 1966, as alleged in the complaint, and admitsthat on or about April 20, 1966, it refused to recognize andbargain with the Union, and continues to do so, but deniesthat its refusal is violative of the Act.A hearing on the complaint and answer was held beforeme on August 9, 1966, in Lima, Ohio. General Counsel,Respondent, and Charging Party were represented at thehearing. All parties were afforded an opportunity to offerevidence, make oral argument, and file briefs. Respondentfiled a brief after the close of the hearing.FINDINGS AND CONCLUSIONSI.THE BUSINESS OF RESPONDENTRespondent, a Pennsylvania corporation with itsprincipal office and place of business in Pittsburgh,Pennsylvania, is engagedin the city of Lima, Ohio, in themanufacture of aircraft generators and control apparatusat its Aerospace Electric Division, and the manufacture offractional horsepower appliance motors at its Small MotorDivision, and annually,in connectionwithitsbusinessoperations at Lima, Ohio, causes goods valued in excess of$50,000 to be shipped directly from Lima, Ohio, to pointsoutside the State of Ohio. Respondent is now, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) of theAct. The Board's assertion of jurisdiction effectuates thepurposes of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Representation Proceeding: Case 8-CU-3On September 15, 1965, the Union filed with theRegional Directora petition,Case 8-CU-3, seeking a unitclarification of the employees includedin the bargainingunitof Respondent's Lima, Ohio, employees described inthenationalagreement(hereincalled the Contract)between Respondent and the Federation of WestinghouseIndependentSalariedUnions(hereincalledtheFederation) with which the Union is affiliated.' This unitis:All salaried technical and clerical employees at theLima,Ohio, facilities ofWestinghouse ElectricCorporation, located at Wapak Road, and 325-327SouthMain Street, excluding all professionalemployees, senior internal auditors and industrialrelations assistants, cashiers, shop production clerks,secretaries to: division general managers, assistantdivisiongeneralmanagers,managersofmanufacturing,managers of accounting,industrialrelations managers,managersof union relations,-allother employees and all supervisors as defined in theActThe Contractunitfor Lima, Ohio, includes employees ofthe Aerospace Electrical Division and the Small MotorDivision located in Lima, Ohio.2 In August 1963, as aresult of reorganization, Respondent created three newdepartments in the Aerospace Electrical Division; namely,the Aerospace Power Systems Department, the UtilizationSystems Department, and the Systems Research andDevelopment Department. Three officials of this divisionwere made managers of the newly created departments.Sales Manager A. C. Chiazza was appointed manager of'The Contract was for the period October 15, 1963, toOctober 14, 1966, with a yearly automatic renewal provisionNotice required by the contract for its termination as of midnightOctober 14, 1966, was contemplated Notice not earlier than 60days or later than 30 days prior to October 14, 1966, is provided bythe Contract The hearing was held on August 9, 19662Approximately 335 employees are in the unit Aerospace has238 and Small Motor has 97 WESTINGHOUSE ELECTRIC CORPORATIONAerospace Power Systems, Special Products Manager R.L. Rumsey was appointed manager of Utilization Systems,and Engineering Manager J. D. Miner was appointedmanager of Systems Research and Development.Chiazza, prior to his new appointment, reported to A. L.Paquette, the marketing manager for the AerospaceElectrical Division.When he was appointed manager ofAerospace Power Systems, June Haggard, Paquette'ssecretary, was made his full-time secretary. She had donework for Chiazza when her duties as Paquette's secretarypermitted. Judy Heath, who had been Miner's secretaryfor 10 years, continued as his secretary when he becamemanager of Systems Research and Development. FrancesJenkins, secretary to the manager of Materials Control andSubcontracts, was assigned to Rumsey as his secretarywhen he became manager of Utilization Systems. She hadbeen his secretary when he was purchasing agent for theAerospace Electrical Division.These three secretaries were in the unit represented bythe Union prior to their assignments as secretaries to thethree new department heads. On September 15, 1964,Respondent gave the three new job descriptions, informedtheUnion that it considered them to be confidentialemployees, and removed their names from the union duespayroll deduction list. The Union filed a grievance underthe Contract, and unsuccessfully processed it through foursteps of the contractual grievance procedure.In the representation proceeding (Case 8-CU-3),initiated by the petition of September 15, 1965, the Unionsought to have the Regional Director rule that the threesecretaries were not confidential employees, and were stillin the unit which it represented. A hearing on the petitionwas held in Lima, Ohio, on October 22 and December 1and 2, 1965, before Hearing Officer Bernard Levine. TheUnion and Respondent offered evidence, the Union madesummary argument, and Respondent filed a brief after theclose of the hearing. In the course of the hearing, evidencewas taken of the extent of the participation of Chiazza,Rumsey, and Miner in the formulation, determination, andeffectuation of Respondent's policy in the field of laborrelations, and the extent to which the three secretariesrendered secretarial assistance to these three departmentheads with respect to the matters alleged to contribute toRespondent's labor policy.On January 28, 1966, Philip Fusco, Regional Director forRegion 8, issued his decision in this representation case.He referred to the evidence for and against the issue thatthethreemanagersformulated,determined,andeffectuated employer policy in the field of labor relations,and to the confidential nature of the duties of secretariesHaggard, Heath, and Jenkins.3 He found that the threenew product department managers do not participate innegotiations with any labor organization, that they are3Confidential secretaries to department heads who formulate,determine, and effectuate employer policy in the field of laborrelations are confidential employees, and are excludable from thebargaining unit4 In the letter, the Union, by Harman, its president, requestedthatWestinghouse in accordance with the Regional Director'sdecision of January 28, 1966, and the Board's denial of March 18,1966, of Respondent's request for review of the decision, considerthe secretanesof Chiazza, Rumsey, and Miner to be employeeswithin theunitrepresented by the Union, and to include theirnames onthe rate review sheets for the forthcoming collective-bargaining rate review in April 1966SKennedystated in his letterthat careful review was given toHarman's letter, andthatafter every consideration was given to505consulted during negotiations and their opinions solicitedconcerning proposals relative to the local senioritysupplement negotiated by the Union and Respondent (thepetitionerandemployer,respectively,intherepresentation case), and, as key management personnel,they submit their views, opinions, and recommendationsregarding local supplement proposals insofar as they havean impact upon their respective departments. TheRegional Director also found that the three secretariesacted in a confidential capacity to the new productdepartmentmanagers.TheRegionalDirector thenconcluded that the three secretaries were not confidentialsecretaries with respect to labor relations policy as theyare secretaries to department managers who participate inlabor relations only to the extent they affect theirrespective departments, and department heads who haveonly this limited participation in labor relations matters donot formulate, determine, and effectuate employer policyin the labor relations field. The Regional Director'sdecisiondidnotconstitutea recertification of thePetitionerUnion. The Union was certified in 1941, inWestinghouse Electric & Manufacturing Company,36NLRB 901. Since that time, the unit described in thecertification has been modified, and is presently the unitdescribed in the Contract, as statedsupra.On March 18,1966, the Board denied Respondent's request for review ofthe Regional Director's decision of January 28, 1966.B.The Evidence in the Unfair Labor Practice ProceedingIn support of its complaint that Respondent has refusedto bargain in violation of Section 8(a)(5) and (1) of the Act,counsel for General Counsel offered in evidence theRegionalDirector'sdecisionandclarificationofbargainingunitofJanuary 28, 1966; the Board'stelegraphicorderofMarch 18,1966,denyingRespondent's request for review of the Regional Director'sdecision; the formal documents received in evidence inthe representation hearing; the Union's exhibits receivedinevidence,asthePetitioner'sexhibits,intherepresentationhearing;theRespondent'sexhibitsreceived, as the Employer's exhibits, in the representationhearing; the transcript of the 3 days' representationhearing; a letter dated March 31, 1966, from John R.Harman, president of the Union, requesting recognitionand bargaining for the three secretaries, to Paul J.McDermott, manager of union relations, WestinghouseAerospace Electric Division, Lima, Ohio;4 and a replyletter dated April 20, 1966, to Union President Harmanfrom Industrial Relations Manager R. F. Kennedy, for theAerospace Electrical Division, Lima, Ohio, of Respondent,in which Respondent refused the Union's request.5This offer of counsel for General Counsel was receivedin evidence without objection by Respondents Generalthe request in the letter, Respondent had concluded the requestmust be denied. Kennedy also stated in the letter that the recordin therepresentationhearing established without a doubt theconfidential nature of the duties of the three secretaries, that theBoard erred in its decision, and Respondent's intention was toinsist thatthere be a review of the decision "by the proper courtsin appropriately instituted proceedings," and, "Until so directedby such a court, your request must be denied."6Respondent at this time offered as evidence in its behalf itsrequest to the Board of February 18, 1966, for review of theRegionalDirector'sdecisionof January 28, 1966, in therepresentation proceeding, and supporting brief They werereceived in evidence as Respondent's exhibit, without objection 506DECISIONSOF NATIONALLABOR RELATIONS BOARDCounsel then rested his case-in-chief. He represented thathe offered the complete record of the representationhearing in evidence only to have the record complete forreview by the court of appeals. He contended that the TrialExaminer was foreclosed by Section 102.67(f) of the BoardRules and Regulations from considering the merits of theissue of the confidential nature of the secretaries' duties asithad been resolved by the Regional Director's decision,and the Board's denial of the Respondent's request forreview.In his opening statement, counsel for Respondent statedthat when the representation hearing was held in Octoberand December 1965, there had been no negotiations since1963 for national agreements and accompanying localsupplements between Respondent and unions with whichithad collective-bargaining relations, in which the threenewproductdepartmentmanagerscouldhaveparticipated since their appointments dated from August1964. He then stated that the only evidence Respondentwould offer at the hearing in its defense against thecomplaint of a refusal to bargain was evidence of the "rolethese product department managers are now playing asnegotiations begin on a new contract." Respondent'scounsel was referring to Respondent's preparation fornegotiations contemplated to begin about August 15, 1966,on the Contract with the Federation; on nationalagreements with other unions; and negotiations with theUnion on local supplements to a new or amendedContract, and with other unions on local supplements tonew or amended national agreements or on other localcontracts.'Respondent's counsel represented that theevidenceof the participation of the new productdepartment managers in the preparation for negotiationssince the representation hearing, when considered withthe evidence of record in the representation case, wouldshow that the three secretaries are not within the unitcovered by the Board certification.8Respondent did not call as witnesses Chiazza, Rumsey,and Miner, the three new program department managers,orHaggard, Jenkins, orHeath, their secretaries.Respondent's witnesses were Robert F. Kennedy, themanagerof industrialrelationsforRespondent'sAerospace Electrical Division at Lima, Ohio, and GeorgeM. Nicholson, the "Assistant Director of Labor Relationsand group counsel for the atomic defense and spacegroupsandmiscellaneousgroups" of Respondent.Nicholson testified he appeared as a witness "in thecapacity of director of industrial relations activities in thegroups to which I have been assigned which currentlycovers some 15 plants, 80 locations, and 25 to 30 thousandpeople."Kennedy reports directly to R. W. Esarey, generalmanager of the Aerospace Electrical Division, at Lima,Ohio, and looks to Nicholson "for guidance to I.R.[industrial relations] policy matters and guidance in thepersonnel area, or guidance in any associated areas with' In addition to the Contract with Federation, Respondent hasnational agreementswith International Union of Electrical Radioand Machine Workers, AFL-CIO (herein called I U E), andUnited Electrical Radio and Machine Workers of America (hereincalled U E)In additionto the local supplements Respondent haswith the Union for the Lima plant, it has local contracts for theLima plant in terms ofsupplementswith I U E Local 724 forproductionand maintenanceemployees, and I U E Local 760 forproductionclerks,and local contractswithLoca1366,InternationalAssociation of Machinists, AFL-CIO (herein calledIA M Local 366) for the toolroom employees, and with the LimaWestinghouse Police Association for 10 police officers Theindustrial relations." Nicholson reports directly to C. C.Frame, director of labor relations for Respondent, andFrame reports to R. D. Blazier, vice president in charge ofindustrial relations for Respondent. Both Frame andNicholson participate in national negotiations. Ordinarily,Paul J. McDermott, manager of union relations for theAerospace Electrical Division, negotiates with the Unionon the local supplements. McDermott reports directly toKennedy. While the local supplements to the Contract forthe Lima, Ohio, area cover employees in the Small MotorDivision, as well as employees in the Aerospace ElectricalDivision,Kennedy and McDermott negotiate with theUnion on the local supplements on behalf of both divisions.According to Kennedy, the three product departmentheads contributed to the formulation, determination, andeffectuation of employer policy in labor relations duringthe period following the representation hearing by thework they did in labor relations as members of anemployee relations committee (herein called Committee)appointed by Division General Manager Esarey. Themembers are Division Assistant General Manager C. J.Weber; Miner, Rumsey, and Chiazza, the three productdepartmentmanagers;R.E.Davis,manager ofmanufacturing; and Kennedy, McDermott, and L. J. Brehl,communicationscoordinator.Kennedyheadstheindustrial relations department, and McDermott and Brehlare in that department. They report to Kennedy. Minerand Kennedy report directly to General Manager Esarey,and Davis, Rumsey, and Chiazza report directly toAssistant General Manager Weber, and through him toEsarey.Kennedy testified that the appointment of an employeerelations committee by a division or plant general managerwas in accordance with "companywide policy." He alsotestified that he had personal knowledge that this policywas followed in 1960 and 1963 in connection withnegotiations of national and local agreements. In regard tothework that the Committee did in the field of laborrelations, Kennedy stated:Well, the responsibilities of the employees' relationscommittee are to analyze any particular employeerelations, Union relations and labor relations that wehave; to prepare and to determine and execute plansthatmay be necessary during the period ofnegotiations; to give consideration to the position theCompany will take with respect to proposals duringtheforthcomingnegotiations;toconsider theproposals that may be submitted by the respectiveunions if we get into emergency situations such asthose that would be involved during a threatenedstrike, or the actual execution of a strike; to providethe plans and the termination of plans that would beexecuted during that period.Also, another responsibility as to participationwould be in the planning of communications andtermination dates for the national agreements with I U E andU E are approximatelythe same asfor the Contract Theterminationdate of the I A M contract is October 15 or 31, 1966,and for the Lima Westinghouse Police Association contract,November 1, 19669Sec 102 67(f) of the Board's Rules and Regulations precludesrebtigation in a "related subsequent unfair labor practiceproceeding"ofan issue determined in a representationproceeding where there was a failure to request review, a denial ofa request for review, or the Board affirmed the RegionalDirector's decision WESTINGHOUSE ELECTRIC CORPORATIONevaluatingactuallytheeffectivenessofthecommunicationseffort.9In the representation proceeding, Kennedy testified thatthe new department heads would participate in nationallabor policy through membership on a Lima employeerelations committee. He also testified at that time that thistype of committee was appointed at all locations includingLima, in accordance with companywide policy establishedat the Pittsburgh headquarters. But he did not state theresponsibilities of this type of committee in the broadconclusionary language, stated,supra,that he used in thisunfair labor practice hearing."' Counsel for GeneralCounsel and for the Charging Party moved to strike histestimony on the ground that the broad conclusions inwhich he stated what the Committee did were neitherevidentiary or probative. I stated that I was of the opinionthat the motion had merit, and that the testimony wouldhave to disclose what specific actions were engaged in bytheCommitteewhichwouldsupportthebroadconclusionary description of what the Committee did, aswell as what the new managers did as members of theCommittee which would support the broad conclusionaryassertion by Kennedy that these managers participated inthe alleged policymaking of the Committee. I reservedruling on the motion to strike.Kennedy testified that the Committee had threemeetings.The firstwas held inlate April or early May, thesecond around May 17, and the third toward the latter partof June. At the first meeting, there was a discussion of theresponsibilities of the Committee as he identified them inhis testimony,supra,and the "identification of certainsubcommittees that might have to be appointed" aspreparationsfornegotiations,andnegotiations,progressed.Kennedy testified that, "Some of thesubcommittee could be headed by respective members ofthe employees relations committee, but the actual makeupof the subcommittees would involve other designatedmembers of management,depending on the nature of thesubcommittee." According to Kennedy, this was all thebusiness of the first meeting.The secondmeetingwas attended by all members of theCommittee, by Nicholson and Richard Dittmer fromRespondent's headquarters in Pittsburgh, by R.W.Esarey, the general manager of the Lima AerospaceElectrical Division, and C. F. McMeekin, manager of thatDivision's Product Assurance Department, and by a Mr.IAt this pointI asked the witness questions dealing with thenegotiationsof localsupplementsand othercontracts at the Limalocation,and the handling of matters arisingat Lima under laborcontractsIhave foundfrom reading the transcriptthat evidencewas given in the representation proceeding regarding thesematters, and that the Regional Director made findings thereonthat the threeprogram department managersdid not participatedirectly innegotiationswith the Unionor any other union, andthat theirviews, opinions,and recommendations were submittedregarding local supplemental proposals only insofaras they hadan impact upon theirrespectivedepartments.10 In the representation proceeding,Kennedy was asked tostate the part the local division management played in nationalnegotiationsonce theyhave been started, and he answered asfollowsWell, for onething, there are various selected managers ofindustrial relations,who are invited into Pittsburgh andactuallybecome a participant on the negotiating team withthe respectiveunions Thereare also questionsdirected backto the locallevels relative to reactions or suggestionsconcerningthe subjectof national negotiationsThere is alsosomewhatof an advisorynegotiationswhere notes ofmanagement of the department,whereby across section507Frame, a representative of the Small Motor Division atLima.DittmerisconnectedwithRespondent'sinformation service.Kennedy testified that it "was areview meeting which involved divisionwide matters," andthat "it was to review and discuss our local situation; toreceive suggestions from our headquarters people and tomake suggestions to them." Kennedy testified that a formhad been sent to the Division on which certain facts aboutthe Division were requested, the facts were furnished bythe departments, and coordinated and reduced to writingby Kennedy's industrial relations department. The datafurnished on the form were the basis for the May 17meeting. Kennedy testified that a number of confidentialmatters were discussed, and disclosures were made that"might damage the collective bargaining position" ofRespondent if known to theunions.The matters discussedinvolved all unions having collective-bargaining relationswith Respondent. He testified that all members of theCommittee freely participated. No notes were taken. Iasked Kennedy what the general nature of the confidentialmatters discussed was, and what was discussed withrespect to the coming contract negotiations.Kennedyreplied to the first question by saying he did not care togive any inkling of the general nature of the confidentialmatter discussed. Counsel for Respondent refused topermit him to reply to the second question; on the groundthatNicholson,anofficialfromRespondent'sheadquarters, could more properly reply to a questiondealing with the approaching contractnegotiations.In regard to the thirdmeeting inthe latter part of June,Kennedy testified that theie were present the members oftheCommittee,except Chiazza,R.D.Blazier, vicepresident of companywide industrial relations,and DaleMcFeatters,vice president of companywide informationservices.Blazier and McFeatters were from Respondent'sPittsburgh headquarters.As stated,supra,Blazier is thesuperiorof Clark Frame,Respondent's chief negotiator,and like Frame, participates in national negotiations. Inanswer to the question of Respondent's counsel as to whatthe purpose of the meeting was, Kennedy replied, "Toreceive suggestions and to discuss with us the problems ofthe national negotiations so that the key management inthe division would be better prepared during the period ofnegotiations." He testified that there was discussion oncontractproposals,their"prosandcons";thecommunications program in detail;"the union-relationsthere willbe an advisorygroup to reflect the attitudes ofdispositions of local managementIn the representation proceeding, in reply tothe question whetherlocalmanagement analyzes and examining of local unionproposals and submitting comments, were donesolelybyindustrial relations,Kennedy testifiedthat in Lima, duringnegotiations,thesefunctionswere performed by a keymanagement committee,consisting of Assistant Division ManagerWeber,Miner,Rumsey, Chiazza,Berneburg,the division con-troller,and himself.As stated,supra,the extent of the actualparticipation in labor relationsby this "keymanagement com-mittee" wasexplored on cross-examination in the representationproceedingu Kennedy testified that the communications program meant:All facets of communications with the community, the totalcommunications program of keeping our employees informedand in attempting to explain the division's problems, etcetera,et ceteraMany things Analyzing as we get intonegotiations and the communications of the respectiveunions relative to the negotiations of problems in the plant,analyzing these and, again, appraising the effectiveness ofour own communications program 508DECISIONSOF NATIONALLABOR RELATIONS BOARDclimate that existed amongthe variousunions; thepotentiallabor problems and the current laborproblems;and Respondent's relationshipwith the community, withlaw enforcement,"and any number ofthingsthat wererelated."In response to Respondent's counsel's question whetherany decisionswere reached at theJunemeetingconcerning the subjects that were discussed or whetheronly information regarding these subjects was impartedand received, Kennedy testifiedWell, when you say decisions, there were thingsdiscussed relative to our plans and our positionswhich were concerned with unanimity as far as beingadequate is concerned. There were discussion ofthings where it may appear to be inadequate, if youcan label this as a decision, but they say areas ofagreement were clearly designated and areas whereperhaps additional things and additional plants maybeconsideredappropriateThese areas wereidentified.In response to the Respondent's counsel's questionwhether the product department managers were playingany part in the communications program, Kennedy saidthey were. He described their role insofar as it related tonegotiations by the words:Analyzing and appraising the effectiveness of ourcommunicationsprogramandplanningourcommunications program for future events.Kennedy then described their actual involvement in theactual plans of the program itself, as follows:From the standpoint which we ought to becommunicating and the perimeters within which wewould be communicating and the determination ofareas where there may not exist understanding andemployee understanding and problems with thedivision and with negotiations and so on. This is thesegment of management from which we determinethe shape and the direction of our communicationsprogram and the evaluating and the effecting of thisprogram.Kennedy was asked by Respondent's counsel if he hadseenanycorrespondencefrom the Respondent'sheadquarters in Pittsburgh regarding the negotiationswhich he would consider confidential. Kennedy repliedthat he could not recall having received a communicationof the forthcoming negotiations that he would label asconfidential.Kennedy had testified that confidentialcommunicationsregardingthenegotiationsweredistributed to the members of the Committee."Nicholson, the assistant director of labor relations fromRespondent's Pittsburgh headquarters, testified in regardto the May 17 meeting. The meeting was not chaired, itwas an open-discussion meeting. The outline of the agendafor the meeting was the questionnaire which had been senttotheDivisionbyNicholson from the Pittsburghheadquarters. Prior to the meeting, the answers had beencompiled by Kennedy and the staff of the IndustrialRelations Department, after consultation with departmentheads. The completed questionnaire was 40 to 60 pages inlength.In regard to the purpose and scope of the meeting,Nicholson testified as follows:The purpose of the meeting was to-well, I mightadd that this meeting was not confined to the Limalocation.We had this meeting at all-any locations,and I think I had 12, and the subject of the meetingwas to review the basic labor relationssituation inLima; to go over their current labor relationsproblems; to gather together and go over everyproblem that might arise and all possible effects itmight have on national negotiations and/or local.The purpose of the meeting was to have a generaldiscussionbetweenmembersofdivisionalmanagement,thetopechelonofdivisionmanagement, I might add, and representatives fromboth the communications function and the industrialrelations function to headquarters; to review all laborrelations problems connected with the division whichmight have an influence on either local negotiationscoming up, or national negotiations which werecoming up this month.We reviewed this pursuant to that objective. Wereviewed communications programs in detail; wereviewed their grievance handling, and in detail wereviewed their thoughts or maybe reviewed is thewrong word here. We discussed their thoughts onwhat some of the problems would be which we mightface nationally or which they felt we might facelocally.What they thought the units would bring up wouldhave to be discussed.We gave them in turn our thinking on the way wesaw things from our interchange of information. Inthis area we covered in detail various phases of theiremployeerelationsactivitiesrangingfromsuggestions to everything we could think of, with theidea of ending up with a picture of the situation atLima, so that we would know from our positionnationally what kind of a situation faced them, andthey would have an understanding of what kind of asituation faced us, and to try to anticipate as best wecould what the union demands would be, and whatdemands we should make, if anyNicholson testified that the same type of meeting wasconducted by two otherassistantdirectors of laborrelations.The Small Motor Division at Lima, Ohio,although covered by the local supplement with the Union,aswell as the Contract with the Federation, did notparticipate in the meeting. Nicholson testified that theSmall Motor Division was not included in his group. Inresponse to Respondent's counsel's question whether anyplans or conclusions were arrived at at the meetingsNicholson attended, he answered that there were plans.He could not recall specifically, however, if any werearrived at at Lima. He stated that it was "a little hard" todifferentiate between the meetings he attended. He thentestified that a decision was reached to "broaden out thearea of communications at Lima." He said he referred tocommunications to employees It was not discussed as anew policy, but as something thought to be desirable. Inresponse to a question by Respondent's counsel at thispoint, he testified that the May 17 meeting did involve"subjects other than those related to or the impendingnationaland location negotiations," but it was pointed veryheavily in the directions of national and local negotiationsas they were "coming up."On cross-examination,Nicholsontestifiedthat he couldnot recall whether Chiazza,Rumsey, or Miner made any'LGeneral Counsel's and ChargingParties'motions to strikeKennedy's testimonyare denied WESTINGHOUSE ELECTRIC CORPORATION509suggestions for changes in the Contract or whether theysaidanythingasspecificsuggestionsrelatingtoRespondent's communication system.C. Analysis and Concluding FindingsOn the foregoing findings,Imakethe analysis, findings,and conclusions in the following paragraphs.It is undisputed that the Regional Director found onJanuary 28, 1966, that the secretaries to the managers ofthe Aerospace Systems Department, Systems ResearchandDevelopmentDepartment,and the UtilizationSystems Department, of the Respondent's AerospaceElectricalDivision,Lima,Ohio, are in the unit ofemployees for which the Union is the certified collective-bargaining representative, and the Board on March 18,1966, denied Respondent's request for review. It is alsoundisputed that the Union, on March 31, 1966, demandedthatRespondent recognize, it as collective-bargainingrepresentative of the three secretaries, and bargain with itin regard to their rates of pay, wages, hours, and otherterms and conditions of employment, and that Respondentrefused on April 20, 1966, and continues to refuse, to sorecognize and bargain with the Union, on the ground thatthe three secretaries are not properly in the unit ofemployeesforwhichtheUnionisbargainingrepresentative, and the Regional Director erred in holdingthey were in his decision of January 28, 1966, as did theBoard on March 18, 1966, by denying the request forreview.The recordmade in the hearingbefore me on August 9,1966, doesnot containany newly discovered evidence ofthe participation of Department ManagersChiazza, Miner,and Rumsey in theformulation,determination, andeffectuation of Respondent's policyin labor relationsmatters duringthe period from August 1964 throughDecember 2, 1965. Nor doesitcontain substantialevidence on the record considered as a whole of suchparticipationby Chiazza,Miner,and Rumsey during theperiod from December 1965 to August 9, 1966, the date ofthehearingbeforeme in theunfair laborpracticeproceeding.While the secretaries servein a confidentialcapacity tothe threedepartment managers,they arein theunit forwhich the Union is the certifiedbargainingrepresentativeunless the managersparticipatein the formulation,determination,and effectuation of Respondent's policy inlabor relations matters.13As stated,there isno evidence inthe record made before me on August 9, 1966, of suchparticipationby themanagers.And by theRegionalDirector'sdecisionof January 28, 1966, thisissue isresolvedwith respect to the record made in therepresentationproceeding on October 22 and December 1and 2,1965, and may not berelitigatedbefore the TrialExaminer. 14Since neither new or newly discovered evidence hasbeen presented to warrant a holding contrary to theRegional Director's decision, that decision prevails. Andsince he found that the three secretaries are within theappropriate unit, Respondent had a duty on April 20, 1966,and thereafter, to bargain with the Union in regard to theirrates of pay, wages, hours, and other terms and conditionsof employment. By its refusal on April 20, 1965, andthereafter, to so bargain, Respondent violated, andcontinues to violate, Section 8(a)(5) and (1) of the Act.15IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.The secretaries to the managers of the AerospacePower Systems Department, the Utilization SystemsDepartment, and the Systems Research and DevelopmentDepartment, of the Aerospace Electrical Division ofRespondent at Lima, Ohio, are employees included in theappropriate unit for which the Union is the certifiedexclusive collective-bargaining representative under theContract and its local supplements, and the Respondenthas a duty to bargain with the Union in regard to thewages,hours,and other terms and conditions ofemployment of these three secretaries. The appropriateunitin which these three employees are included is:All salaried technical and clerical employees at theLima,Ohio, facilities ofWestinghouse ElectricCorporation, located at Wapak Road, and 325-327SouthMainStreet,excludingallprofessionalemployees, senior internal auditors and industrialrelations assistants, cashiers, shop production clerks,secretaries to: division general managers,assistantdivisiongeneralmanagers,managersofmanufacturing,managersof accounting, industrialrelations managers, managers of union relations,-allother employees and all supervisors as defined in theAct.4.On April 20, 1966, and thereafter, the Respondentrefused, and continues to refuse, to bargain with the Unionin regard to the wages, hours, and other terms andconditions of employment of the three secretaries.5.By this refusal, Respondent has refused to bargain inviolation of Section 8(a)(5) of the Act, and has interferedwith, restrained, and coerced employees in the exercise ofrights guaranteed them in Section 7 of the Act, in violationof Section 8(a)(1) of the Act.13RCACommunications, Inc., 154 NLRB 3414United Dairies, Inc.,144 NLRB 153, 154, enfd 337 F 2d 283(C A. 10), Sec 102.67(f) of the BoardRules and Regulations,Series 8, asamended AlsoseeGeneral InstrumentCorporation,140 NLRB 18, 21, enfd 319 F 2d 420 (C A. 4), cert. denied 375U.S. 96615MemphisMoldings, Inc,146 NLRB 265, enfd. 341 F.2d 534(C A 6), Manning,Maxwell & Moore, Incorporated,143 NLRB 5,enfd 324 F.2d 857 (C A5);Pittsburgh PlateGlassCompany vN L R.B, 313 U S 146, 148,affg113 F 2d 698 (C A 8) (15 NLRB515) 510DECISIONSOF NATIONALLABOR RELATIONS BOARD6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of theAct.Upon the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10(c) of the Act, I herebyissue the following:RECOMMENDED ORDERRespondentWestinghouse Electric Corporation, itsofficers, agents, successors,and assigns, shall:1.Cease and desist from-(a)RefusingtobargaincollectivelywithLimaWestinghouse Salaried Employees Association, AffiliatedWith Federation of Westinghouse Independent SalariedUnions, concerning rates of pay, wages, hours, and otherterms and conditions of employment of the secretary to themanager of the Aerospace Power Systems Department,the secretary to the manager of the Utilization SystemsDepartment, and the secretary to the manager of theSystemsResearch and Development Department, ofRespondent's Aerospace Electrical Division at Lima,Ohio.(b)Engaging in any like or related conduct interferingwith the efforts of the Union to negotiate for and representthe employees in the appropriateunitfor which it is theexclusive bargaining agent.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Upon request, bargain collectively with the Unionwith respect to the rates of pay, wages, hours ofemployment,and other terms and conditions ofemployment, of the three secretaries as employees in theappropriate unit for which the Union is the exclusiverepresentative,and if an understanding is reached,embody or include such understanding in a signedagreement.(b)Post at its locations in Lima, Ohio, copies of theattached notice marked "Appendix."'s Copies of saidnotice, to be furnished by the Regional Director for Region8,afterbeingdulysignedby the Respondent'srepresentative,shallbe posted by the Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(c)Notify the said Regional Director, in writing, within20 days from the receipt of this Trial Examiner's Decisionand Recommended Order, what steps Respondent hastaken to comply therewith."16 In the event that this Recommended Order is adopted by theBoard,the words"a Decision and Order"shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words"a Decision and Order."1' In the event that this Recommended Order is adopted by theBoard,this provision shall be modified to read"Notify saidRegional Director,in writing,within 10 days from the date of thisOrder,what steps Respondent has taken to comply herewith."IT IS FURTHER RECOMMENDED that unless on or before20 days from the receipt of this Trial Examiner's Decisionand Recommended Order the Respondent notifies the saidRegional Director, in writing, that it will comply with theforegoing order, the National Labor Relations Board issuean order requiring the Respondent to take the actionaforesaid.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL bargain collectively upon request withLima Westinghouse Salaried Employees Association,AffiliatedWithFederationofWestinghouseIndependent Salaried Unions, in regard to rates ofpay,wages, hours of work, and other terms andconditions of employment of the secretaries to themanagersoftheAerospacePowerSystemsDepartment, the Utilization Systems Department, andthe Systems Research and Development Department,of our Aerospace Electrical Division at Lima, Ohio,and if an agreement is reached embody it in a signedagreement or include it in the agreement we have withthis Union for the following bargaining unit.All salaried technical and clerical employees attheLima,Ohio, facilitiesofWestinghouseElectric Corporation, located atWapak Road,and 325-327 South Main Street, excluding allprofessional employees, senior internal auditorsand industrial relations assistants, cashiers, shopproduction clerks, secretaries to: division generalmanagers, assistant division general managers,managersofmanufacturing,managersofaccounting,industrialrelationsmanagers,managersofunionrelations,-allotheremployees and all supervisors as defined in theAct.WESTINGHOUSEELECTRICCORPORATION(Employer)DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any othermaterialIf employees have anyquestion concerning this noticeor compliance with its provisions, they may communicatedirectlywith theBoard'sRegionalOffice, 720 BulkleyBuilding,1501 Euclid Avenue, Cleveland, Ohio 44115,Telephone 621-4465.